DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020, 01/21/2021, 05/26/2021, and 07/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reflects” in claim 5, line 5 is used by the claim to mean “refracts,” while the accepted meaning is “reflects.” The term is indefinite because the specification does not clearly redefine the term.
Specifically the whole claims reads “wherein the light guide body includes a first incidence plane having a first curvature that fully reflects the illumination light from the light sources at an inner wall on the inner peripheral side centered on the optical axis of the light guide body.” the applicant’s specification Figs. 16 and 17 show wherein the light guide body includes a first incidence plane (specifically the light incident plant is the plane where light enters the light guide) having a first curvature that fully refracts (allows light to enter) the illumination light from the light sources at an inner wall on the inner peripheral side centered on the optical axis of the light guide body. The Examiner also points out that it would be unclear to call a light reflecting surface a light incident surface given that incident a light incident surface is commonly used to point out the surface that light enters at. 
Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the first curvature in claim 6 and the first and second curvatures in claim 7. Examiner suggests that applicant make claim 7 dependent on claim 6 and claim 6 dependent on claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0329437 Hereinafter Yamazaki’9437) in view of Ishii et al. (US 2014/0209796 Hereinafter Ishii).
Regarding claim 1, Yamazaki’9437 teaches a plurality of light sources (51, Fig. 29, Paragraph 0105) that is arranged in an annular shape (Fig. 29); and 
a prism plate (54, Fig. 29, Paragraph 0105) that is formed in an annular shape about an optical axis of illumination light from the plurality of light sources (Fig. 29), 
wherein the prism plate includes a prism surface (57, Fig. 32) upon which the illumination light emitted from the light sources falls incident and on which prism rows, which contain a plurality of prisms (55, Fig. 32, Paragraph 0197) that is arranged in an annular shape (Fig. 29) along a circumferential direction of the prism plate (Fig. 29 and 32), are formed, a flat section (56, Paragraph 0107, Fig. 32) upon which the illumination light from the light sources falls incident and which is formed in an annular shape along the circumferential direction of the prism plate (Fig. 32), and an emission plane (58, Paragraph 0105, Fig. 29) that emits the illumination light, 
wherein the prism surface is formed on an outer peripheral side outward from a predetermined radius of the prism plate that is centered on the optical axis (Fig. 32, Paragraph 0108).
Yamazaki’9437 fails to teach wherein the flat section is formed on an inner peripheral side inward from the predetermined radius of the prism plate that is centered on the optical axis.
Ishii teaches wherein the flat section (flat section, Figs. 4B and 30C annotated below) is formed on an inner peripheral side (Specifically Fig. 2A in view of 4B show that the section is the inner peripheral side) inward from the predetermined radius of the prism plate that is centered on the optical axis (specifically the optical axis is the center of the emitted light from the combination of 4 and 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the flat section of Ishii being on an inner peripheral side inward from the predetermined radius of the prism plate of Yamazaki’9437, in order to explicitly teach a surface used for supporting the prism plate in order to keep it in place when moving.

    PNG
    media_image1.png
    824
    563
    media_image1.png
    Greyscale


Regarding claim 2, Yamazaki’9437 teaches a height (h4 and h5) of a ridge line of the prism (Fig. 39), which is formed, for each of the prisms, on the prism surface and along a radial direction of the prism plate (Fig. 32 and 39 specifically the peak of the prism is in the radial direction of 57), is formed so as to be high (specifically it’s high with respect to the prism plate, Fig. 32) relative to the prism plate in moving from the predetermined radius toward the outer peripheral side.

Regarding claim 3, Yamazaki’9437 teaches a light guide body (52, Fig. 29, Paragraph 0105) that is formed in an annular shape about the optical axis of the illumination light from the light sources (Fig. 29), that is disposed between the plurality of light sources and the prism plate (Fig. 29), and that guides the illumination light from the plurality of light sources toward the prism surface (Fig. 29, Paragraphs 0105 and 0109).

Regarding claim 8, Yamazaki’9437 teaches the emission plane (31, Fig. 21) is a diffusing surface in which minute irregularities are formed (Paragraph 0092).

Regarding claim 9, Yamazaki’9437 teaches the flat section is tilted relative to the radial direction (Fig. 41, Paragraphs 0141-0143).

Regarding claim 10, Yamazaki’9437 teaches the emission plane is tilted relative to the radial direction (Fig. 41, Paragraphs 0141-0143).

Regarding claim 11, Yamazaki’9437 teaches the prism plate has a circular truncated cone shape (Fig. 41, Paragraphs 0141-0143) wherein the flat section is tilted relative to the radial direction, and wherein the emission plane is tilted relative to the radial direction (Fig. 41, Paragraphs 0141-0143).

Regarding claim 12, Yamazaki’9437 teaches the ridge line of the prism has an angle that is tilted further relative to the flat section (Fig. 41, Paragraphs 0141-0143, Paragraph 0136 specifically h5 is smaller and h4 is larger therefore it is tilter further relative to the flat section).

Regarding claim 13, Yamazaki’9437 teaches a directivity of the illumination light, which is emitted from the emission plane, is changed according to a tilt angle of the ridge line of the prism relative to the predetermined radius and the flat section (Fig. 41, Paragraphs 0141-0143).

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0329437 Hereinafter Yamazaki’9437) in view of Ishii et al. (US 2014/0209796 Hereinafter Ishii) and further in view of Yamazaki et al. (US 2013/0128571 hereinafter Yamazaki’8571).
Regarding claim 4, Yamazaki’9437 fails to teach the light guide body has a plurality of incidence planes the curvature of which differs and upon which the illumination light from the light sources falls incident.
Yamazaki’8571 teaches the light guide body (11, Fig. 12A-12B, and 13) has a plurality of incidence planes (14, Fig. 13) the curvature of which differs and upon which the illumination light from the light sources falls incident (13).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light incident surface of the light guide body of Yamazaki’9437 having a plurality of incidence planes with different curvatures as taught by Yamazaki’8571, in order to scatter/diffuse the light in the light (Paragraph 0073) thereby providing a more uniform light emission.

Regarding claim 5, Yamazaki’9437 teaches an inner wall (inner wall of 53, Fig. 29) on the inner peripheral side centered on the optical axis of the light guide body (Fig. 29).
Yamazaki’9437 fails to teach the incident surface.
Yamazaki’8571 teaches the light guide body (11, Fig. 13) includes a first incidence plane (14 of 12, Fig. 13) having a first curvature that fully reflects the illumination light from the light sources at an inner wall (top surface of Fig. 13).

Regarding claim 6, Yamazaki’9437 teaches the inner peripheral side and the outer peripheral side of the light guide body which is centered on the optical axis (Fig. 29).
Yamazaki’9437 fails to teach the plurality of curved light incident surfaces.
Yamazaki’8571 teaches the light guide body (11, Fig. 13) includes a second incidence plane (the other section near where the light is shown entering in fig. 13 given that 16 is not a laser LED) having a second curvature (specifically it is shown having a different curvature, Fig. 13) that causes the illumination light from the light sources to be emitted at an emission plane (15, Fig. 13) of the light guide body by being scattered.

Regarding claim 7, Yamazaki’9437 teaches the light guide body transmits the illumination light from the light sources to outside of the light guide body (Fig. 29), and the outer peripheral side that is centered on the optical axis of the light guide body (Fig. 2).
Yamazaki’9437 teaches fails to teach a plurality of curved light incident surfaces.
Yamazaki’8571 teaches the light guide body includes a third incidence (where the light enters in Fig. 13) plane having a third curvature (specifically there is no mention that the third curvature needs to be different than the first. Only that there are multiple curvatures) that transmits the illumination light from the light sources to outside of the light guide body (Fig. 13) that is centered on the optical axis of the light guide body (Fig. 16).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0329437 Hereinafter Yamazaki’9437) in view of Ishii et al. (US 2014/0209796 Hereinafter Ishii) and further in view of Ishikawa et al. (US 2011/0176089 Hereinafter Ishikawa).
Regarding claim 14, Yamazaki’9437 teaches the flat section is also provided between the plurality of prisms (Fig. 32).
Yamazaki’9437 fails to teach the prism rows form triangular shaped when viewed in a cross section.
Ishikawa teaches the prism rows form triangular shapes (45 and 48, Fig. 31) when viewed in a cross section that is orthogonal to the radial direction of the prism plate (33, Fig. 31).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have reshaped the prisms of Yamazaki’9437 to have been triangular shapes  when viewed in a cross section that is orthogonal to the radial direction of the prism plate as taught by Ishikawa, in order to guide the light from the prism sheet as desired for a given purpose (Paragraphs 0129-0131).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kojima (US 2006/0209417) teaches a ring shaped light guide and prisms. Lee (US 2006/0039692) teaches a light guide with prisms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC T EIDE/            Examiner, Art Unit 2875